third party communication date of communication month dd yyyy cca_2014021115284101 id uilc number release date from sent tuesday date pm to cc bcc subject re aar question - refund statute one clarification the extension in the second sentence below would extend the period for partner- level aar’s which would if filed during that period extend the period for issuing a refund based on that partner-level aar for years from the date of the partner aar the reference in the first sentence to form_9247 was meant to be to form_9248 __________________ from sent tuesday date pm to cc subject re aar question - refund statute the period for issuing refunds will expire years after the tmp aar or longer if he signs a form_9247 it does not appear that an extension on form_9248 to ------------would do anything other than extend the year period by one day if the tmp signed a form 872-p before the normal section a period this would extend the refund period to the agreed date plus months sec_6227 any partner level aar would extend the refund statute for that partner for years from the date of the partner-level aar
